Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (10/1/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-26) were examined in a Non-Final on 6/11/2020. A Final office action in response to Applicants submission dated 11/11/2020 was mailed on 1/11/2021. Claims 1-26 were examined. A second Non-Final in response to a request for continued examination under 37 CFR 1.114, filed on 6/11/2021 was mailed on 9/10/2021. This office action is in response to Applicants submission on 1/10/2022. Claims 1, 5-18 and 22-26 are pending and being examined.

Response to Amendment and arguments
Applicant’s arguments are related to the new limitations added as amendments. As discussed in the body of the rejection the structure pointed to by these limitations are disclosed in the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The amendment of 1/10/2022 has introduced a limitation “wherein the first suction element and the second suction element are fluidically coupled to a vacuum through a vacuum path of the forked structure, wherein the vacuum path is symmetrical to produce impulsive reflex action on the substrate;”. In this limitation it is not clear if “impulsive reflex action” points to a structure other than the symmetrical nature of vacuum path. The specification appears silent to this issue.
Similarly, a structure pointed to by the following limitation appears to be nothing more than a location of the center of gravity of the substrate. 
“wherein the first active support element and the second active support element are configured such that a center of gravity of the substrate is positioned in front of the first active support element and the second active support element and between the first support portion and the second support portion in order to cause the substrate to establish a third, point of contact with at least one of the first passive support element of the first support2Appl. No. 16/148,498Response to the Office Action dated 09/10/2021 portion or the second passive support element of the second support portion when the substrate is warped”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-18, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al (US 20150086316). 
Greenberg et al disclose a substrate handling apparatus comprising:
a forked structure (Fig 6A-6C) including a first support portion (606) and a second support portion (607); a first active support element (605A) and a second active support element (605B) disposed on the forked structure, and a plurality of passive support elements (642) disposed on the forked structure. The passive support elements are support pads including additional pads (642). Active support elements are suction elements (605A and 605B) connected to a vacuum system (Fig 1-120). Regarding the issue of passive support elements location along a length of support portion, Greenberg et al disclose that passive support elements could have any suitable shape, number and location (Para 49). Therefore, their optimization by one of ordinary skill in the art would have been obvious. Greenberg et al disclose active support elements and passive support elements do not overlap (Fig 6A, 6b and 6C).  

Regarding the limitations added by the recent amendment the vacuum path in Greenberg et al is symmetrical and the center of gravity of the substrate is located above the active support elements.
Claims 10, 11 and 12 are directed to a support structure where a substrate could be placed using the forked structure. However, a chuck in a process tool or wafer transportation device (FOUP) were well known to be served by a forked structure of the type as disclosed also in Fig 4.
Regarding claim 13 the forked structure is shown coupled to a mechanical arm (Fig 4).
Claims 14, 15 and 16 are directed to substrates transferred by the forked structure. It is noted that these claims also do not properly limit claim 1 on which they depend. 
    	Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
These claims are also rejected under this statute since there may be a potential of some claims being interpreted differently. These claims are either directed to contents of the apparatus or other support structure from where substrates may be removed or stored.

Claims 6-7 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al (US 20150086316) in view of Pergande et al (US 20140265392). 

Pergande et al disclose that the friction coefficient of the surface of the pads is controlled by texture and the pads may be comprised of insulating materials like polymers, ceramic or glass (Para 24).
	It would have been obvious for one of ordinary skill in the art to have used texturing and choice of conventional materials for supporting pads so as not allow substrates moving on the forked structure or otherwise getting damaged.

Claims 1, 5, 8-18, 22 and 25-26 are also rejected under 35 U.S.C. 103 as being unpatentable over Ingram-Goble et al (US 20150255322).
Ingram-Goble et al disclose a substrate handling apparatus comprising:
a forked structure (Fig 5, 8 and 11) including a first support portion (Fig 6A-642) and a second support portion (121); a first active support element (190) and a second active support element (190) disposed on the forked structure, and a plurality of passive support elements (120) disposed on the forked structure. The passive support elements are support pads including additional pads. Active support elements are suction elements (190) connected to a vacuum system (180). Ingram-Goble et al disclose passive support elements along support portion (Fig 5 120). Regarding passive and active support elements not overlapping, it is merely a rearrangement of parts. There is nothing in the specification to suggest that they cannot work successfully when not separated.
In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
The added limitation of first and second active support elements are disclosed at 190. Similarly third passive point of contact is disclosed at 120. It is noted that center of gravity of the substrate when sitting over the forked structure is at the center of the substrate and is clearly above the active support elements and between them.
Claims 10, 11 and 12 are directed to a support structure where a substrate could be placed using the forked structure. As discussed above these claims do not a properly limit independent claim1. However, a chuck in a process tool or wafer transportation device (FOUP) were well known to be served by a forked structure of the type as disclosed in Fig 1.
Regarding claim 13 the forked structure is shown coupled to a mechanical arm (Fig 1).
Claims 14, 15 and 16 are directed to substrates transferred by the forked structure. It is noted that these claims also do not properly limit claim 1 on which they depend. 
    	Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
	However, warped substrates can be handled by the disclosed fork structure as disclosed in Fig 3 and 4.
Claims 6-7 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram-Goble et al (US 20150255322) in view of Pergande et al (US 20140265392). 
Ingram-Goble et al do not explicitly disclose that the passive support elements the pads are textured or electrically insulating.

	It would have been obvious for one of ordinary skill in the art to have used texturing and choice of conventional materials for supporting pads so as not allow substrates moving on the forked structure or otherwise getting damaged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716